Citation Nr: 0416895	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-22 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1999, for the award of service connection for degenerative 
joint disease of the cervical spine, as well as the propriety 
of the initial 10 percent rating assigned the disability.  

2.  Entitlement to an effective date earlier than January 6, 
1999, for the award of service connection for degenerative 
joint disease of the thoracic spine, as well as the propriety 
of the initial 10 percent rating assigned the disability.  

3.  Entitlement to an effective date earlier than January 6, 
1999, for the award of service connection for the loss of use 
of both feet.  

4.  Entitlement to an effective date earlier than January 6, 
1999, for the award of a higher level of special monthly 
compensation on account of the loss of use of both feet.  

5.  Entitlement to an effective date earlier than May 16, 
2000, for the award of a higher level of special monthly 
compensation on account of the loss of use of both feet, with 
additional disabilities independently rated 50 percent, or 
more, disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946, and from February to April 1949, at which time he 
received a Certificate of Disability for Discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted the veteran benefits; however, he 
expressed his disagreement with the effective dates of the 
award of the benefits and the propriety of the initial 
awards.  

In December 2001, the Board denied the veteran's motion to 
revise or reverse the Board's prior decisions of April 1955, 
which denied service connection for a chronic low back 
strain, and March 1997, which declined to reopen a claim for 
service connection for a back disorder, on the basis that new 
and material evidence had not been presented on the grounds 
of clear and unmistakable error.  In a separate decision, 
also dated in December 2001, the Board denied the veteran's 
claim for an effective date earlier than January 6, 1999, for 
the award of service connection for a low back disorder and 
for a rating in excess of 40 percent, based on the initial 
award.  Since neither of those Board decisions has been 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), those Board decisions are final.  

The Board notes that, by regulatory amendment, effective 
September 26, 2003, revisions were made to the schedular 
criteria for evaluating the cervical and thoracic spine.  See 
38 C.F.R. § 4.71a.  Hence, the issues of entitlement to a 
rating in excess of 10 percent for degenerative joint disease 
of the cervical spine and for a rating in excess of 10 
percent for degenerative joint disease of the thoracic spine, 
both based on an initial award, effective September 26, 2003, 
are issues addressed in the remand portion of this decision.  

The issues in the remand portion of this decision are being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C..  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  On January 6, 1999, VA received the veteran's application 
to reopen his claim for entitlement to service connection for 
a back condition.  

3.  In a November 1999 rating decision, the RO found that new 
and material evidence had been submitted warranting a 
reopening of the veteran's claim for service connection for a 
back condition; reviewed the record de novo; granted the 
benefit assigning the disability a 10 percent rating, both 
the grant of the benefit and award of the rating was made 
effective from January 6, 1999, the date of receipt of the 
claim.  

4.  In November 1999, VA received the veteran's notice of 
disagreement with both the initial disability rating assigned 
his service-connected back disability and the effective date 
of the award of the benefit.  

5.  Based on the reports of the veteran's VA examinations and 
medical opinions expressed by VA examining physicians, the 
RO, in a May 2001 rating decision, granted benefits, 
effective January 6, 1999, (the date of receipt of the 
veteran's claim to reopen his claim for service connection 
for a back condition), that included:  Service connection for 
loss of use of both feet, evaluated as 100 percent disabling; 
service connection for arthritis of the cervical spine, 
evaluated as 10 percent disabling; service connection for 
arthritis of the thoracic spine, evaluated as 10 percent 
disabling; special monthly compensation, based on the loss of 
use of both feet; and, effective May 16, 2000, (VA 
examination date showing increased disability) a higher level 
of special monthly compensation.  

6.  In a December 2001 decision, the Board denied the 
veteran's claim for an effective date earlier than January 6, 
1999, for the award of service connection for a low back 
disorder and for a rating in excess of 40 percent, based on 
the initial award; this decision is final, not having been 
appealed to the Court.  

7.  In a separate December 2001 decision, the Board denied 
the veteran's motion to revise or reverse the Board's prior 
decisions of April 1955, which denied service connection for 
a chronic low back strain, and March 1997, which declined to 
reopen a claim for service connection for a back disorder on 
the basis that new and material evidence had not been 
presented, on the grounds of clear and unmistakable error; 
these decisions are final, not having been appealed to the 
Court.  

8.  Effective from January 6, 1999, to September 25, 2003, 
degenerative joint disease of the cervical spine is 
manifested by pain and objective evidence of slight 
limitation of motion due to arthritis, confirmed by x-ray 
findings.  

9.  Effective from January 6, 1999, to September 25, 2003, 
degenerative joint disease of the thoracic spine is 
manifested by pain and objective evidence of severe 
limitation of motion due to arthritis, confirmed by x-ray 
findings.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
6, 1999, for the award of service connection for degenerative 
joint disease of the cervical spine have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.156a, 3.159, 3.400 (2003).  

2.  The criteria for an effective date earlier than January 
6, 1999, for the award of service connection for degenerative 
joint disease of the thoracic spine have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.156a, 3.159, 3.400 (2003).  

3.  The criteria for an effective date earlier than January 
6, 1999, for the award of service connection for the loss of 
use of both feet have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156a, 3.159, 3.350, 3.400 (2003).  

4.  The criteria for an effective date earlier than January 
6, 1999, for the award of a higher level of special 
compensation on account of the loss of use of both feet have 
not been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156a, 3.159, 3.350, 
3.400 (2003).  

5.  The criteria for an effective date earlier than May 16, 
2000, for the award of a higher level of special compensation 
on account of the loss of use of both feet, with additional 
disabilities independently rate 50 percent, or more, have not 
been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.156a, 3.159, 3.350, 3.400 
(2003).  

6.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine, from 
January 6, 1999 (the effective date of the grant of service 
connection) to September 25, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a Diagnostic Code 5290 (2003).  

7.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the thoracic spine, from 
January 6, 1999 (the effective date of the grant of service 
connection) to September 25, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1-3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a Diagnostic Code 5291 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), is applicable to this case.  This law 
redefines the obligations of VA to the veteran with respect 
to claims for VA benefits.  A review of the claims folder 
reflects that there has been compliance with the VCAA, and 
all other legal precedents applicable to the claim.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The record 
indicates that, through various correspondence, the veteran 
has been notified of the notification and duty to assist 
provisions of the VCAA.  In March 2001, he was sent a letter 
advising him of this new law and notified him hat he may 
submit or receive assistance in obtaining any additional 
evidence.  In June 2001, he was similarly advised.  He was 
sent a Statement of the Case (SOC), and advised of his 
appellate rights, in April 2000, and in another SOC, dated in 
July 2003, he was provided with the appropriate regulations 
pertinent to the VCAA.  Under the facts of this case, the 
Board finds that the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
have provided to the appellant regarding what further 
evidence she should submit to substantiate her claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the him by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue currently on 
appeal.  

Factual Background

The record indicates that, in May 1946, the veteran filed a 
claim for service connection for a "back condition."  The 
RO denied that claim in a July 1946 rating decision.  Between 
1946 and 1954, he requested service connection for his back 
disorder on numerous subsequent occasions, which were denied 
by the RO, and eventually, the issue was appealed to the 
Board.  The Board, in an April 1955 decision, denied the 
claim of entitlement to service connection for chronic low 
back strain.  

In December 1993, VA received the veteran's application to 
reopen his claim for service connection for a back condition.  
The RO denied the claim, which was appealed to the Board.  In 
a March 1997 decision, the Board determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a back disorder.  As reconsideration 
of that decision had not been granted, and, although 
initially appealed to the Court, the veteran withdrew the 
appeal and, in a September 1998 order, the Court dismissed 
the appeal.  Hence, the March 1997 Board decision is final 
and it may not service as the basis for any subsequent grant 
of the benefits sought.  See 38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.  

On January 6, 1999, VA received the veteran's application to 
reopen his claim for service connection for a back disorder.  
In a November 1999 rating decision, the RO determined the 
evidence submitted in support of the veteran's claim was new 
and material; the claim was reopened; and, on de novo review, 
granted service connection for lumbosacral strain, effective 
January 6, 1999, the date of receipt of the application to 
reopen the claim.  An initial 10 percent rating was assigned 
the disability.  

In November 1999, the veteran filed a notice of disagreement 
with the initial evaluation and requested an effective date 
earlier than January 6, 1999, for both the grant of the 
benefit and award of the 10 percent evaluation for the 
lumbosacral spine, based on an initial award.  The RO, in a 
May 2001 rating decision, increased the disability rating for 
the lumbosacral spine to 40 percent; and granted service 
connection for degenerative joint disease of the cervical 
spine and for degenerative joint disease of the thoracic 
spine, assigning each disability a 10 percent rating, 
effective from January 6, 1999.  The same RO decision 
included granting service connection for loss of use of both 
feet, with an evaluation of 100 percent and special monthly 
compensation on account of the loss of use of both feet, 
effective from January 6, 1999; and, effective May 16, 2000, 
a higher level of special monthly compensation on account of 
the loss of use of both feet, with additional disabilities 
independently rated 50 percent, or more, disabling.  

The veteran pursued his appeal and the Board, in a December 
2001 decision, denied an effective date earlier than January 
6, 1999, for the award of service connection for a low back 
disorder and for a rating in excess of 40 percent for loss of 
motion of the lumbar spine due to post-surgical changes and 
degenerative disc disease.  That decision was not appealed to 
the Court and is final.  See 38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.  

In December 2001, the Board denied the veteran's motion to 
revise or reverse the Board's prior decisions of April 1955 
and March 1997 on the grounds that each of those decisions 
contained clear and unmistakable error.  Since the Board's 
December 2001 decision denying the veteran's motion that its 
prior decision should be revised or reversed on the basis 
that they contained clear and unmistakable error has not been 
appealed to the Court, the Board's December 2001 decision on 
the motion is final.  Id.  

Earlier Effective Date

In general, the effective date of an award based on an 
original claim, a claim to reopen after final adjudication, 
or a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  See 
38 U.S.C.A. § 5110(a).  In the case of new and material 
evidence received after a final disallowance, the effective 
date of an award will be the date of receipt of the new claim 
or the date that entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q).  

A.  Cervical and Thoracic Spine

The Board, in its final December 2001 decision, held that the 
criteria for an effective date earlier than January 6, 1999, 
for the award of service connection for a low back disorder 
were not met.  This effective date also applies to the grant 
of service connection for degenerative arthritis or the 
cervical and thoracic spine.  When the veteran filed his 
application in January 1999 to reopen his claim of service 
connection for a "back" disorder, he did not file a claim 
specifically for service connection for either a cervical or 
a thoracic disability.  Nonetheless, the claim was for 
service connection for a "back" condition.  The evidence 
submitted in support of the claim to reopen was found by the 
RO to be new and material; the claim was reopened; and, on de 
novo review, the benefit granted.  

During the course of the appeal for a higher initial 
evaluation of his "back" disability, rated as lumbosacral 
strain, the veteran underwent a VA orthopedic examination in 
May 2000.  X-rays revealed narrowing of the L4-5 and L5-S1, 
with moderately advanced degenerative joint disease, and 
marked demineralization of the entire spine indicating 
atrophy of disuse.  In a February 2001 addendum to the 
examination, the physician reported chronic lumbosacral 
radiculopathy, cervical and lumbosacral degenerative joint 
and disc disease, post surgical scarring at T11, T12, the 
laminectomies and a negative exploration at D11-12.  He 
further noted that all the surgery was necessary because of 
the prime diagnosis of the lumbosacral spine, which was 
related to the veteran's active duty service.  The report of 
the veteran's March 2001 VA orthopedic examination relates 
that x-rays revealed degenerative joint disease of the entire 
dorsal spine of moderate degree, with mild kyphoscoliosis, 
and mild to moderate degenerative joint disease of the entire 
neck, all of which the examining physician offered were 
secondary to the original injury and which were gradually 
developing over the years.  Based on the medical evidence of 
record, to include review of the entire record as well as 
examinations of the veteran, the RO, in a rating decision 
dated in May 2001, granted service connection for 
degenerative joint disease of both the cervical and thoracic 
spine, effective from January 6, 1999, the date of receipt of 
the veteran's claim to reopen his claim for a "back" 
condition.  

Analysis

The effective date of an award based on an original claim, a 
claim to reopen after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore (emphasis added).  See 
38 U.S.C.A. § 5110(a).  In the case of new and material 
evidence received after a final disallowance, the effective 
date of an award will be the date of receipt of the new claim 
or the date that entitlement arose, whichever is later 
(emphasis added).  See 38 C.F.R. § 3.400(q).  

The Board's March 1997 decision determining that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a "back disorder" is final.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  Therefore, 
it may not service as the basis for any subsequent grant of 
the benefits sought.  

The next action pertinent to the claim on appeal is the 
veteran's January 1999 application to reopen the claim for 
service connection for a "back condition."  The benefit was 
subsequently granted, effective from the date of receipt of 
the application to reopen, January 6, 1999.  In a final Board 
decision, dated in December 2001, an effective date earlier 
than that date was denied.  

While on appeal following the veteran's notice of 
disagreement with the initial disability evaluation assigned 
the above-mentioned "back" condition, the reports of the 
veteran's recent VA orthopedic examinations revealed 
additional disabilities of degenerative joint disease of the 
cervical and thoracic spine, which competent medical 
opinions, based on examination of the veteran and review of 
the entire record, were of a nexus, or link, between those 
recently diagnosed back disorders and the veteran's service-
connected disability, currently diagnosed as loss of motion 
of the lumbar spine, due to post surgical changes and 
degenerative disc disease.  Hence, service connection for 
degenerative joint disease of the cervical and thoracic 
spine, as separate disabilities with separate disability 
evaluations, was granted, secondary to the veteran's service-
connected "back" disability, originally rated as 
lumbosacral strain.  

The grant of service connection for degenerative joint 
disease of the cervical and thoracic spine, secondary to 
service-connected "back" disability, stems from the medical 
information obtained during the pendency of the veteran's 
appeal relating to his reopened claim for a "back 
condition."  The RO assigned January 6, 1999, as the 
effective date of the award of secondary service connection 
for the cervical and thoracic spine disabilities.  By 
regulation, the effective date of an award based on an 
original claim, a claim to reopen after final adjudication, 
or a claim for increase of compensation shall not be earlier 
than the date of receipt of application therefore.  See 
38 U.S.C.A. § 5110(a).  VA received the veteran's application 
for service connection for a back disorder on January 6, 
1999, so that date is the appropriate date of entitlement, 
with no payment being actually made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.  See 38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  

B.  Loss of Use of Both Feet

The evidence found by the RO in May 2001 to be new and 
material in support of the veteran's claim to reopen his 
claim for service connection for a back condition, included 
private medical evidence regarding the post surgical 
residuals to the low back, to include decreased reflexes, 
nonspecific sensation and positive straight leg raising, 
bilaterally.  On private medical examination, conducted in 
December 1998, the veteran had been brought to the 
examination in a wheelchair.  However, he was able to walk 
slowly and somewhat unsteadily holding on to furniture in the 
physician's office.  On examination, there was decreased 
dorsal flexion and plantar flexion of the left foot; 
diffusely decreased sensation over the left-lower extremity, 
with no one dermatomal pattern; thigh and leg circumferences, 
bilaterally, were of different lengths; with full knee 
extension, bilaterally, and limitation of knee flexion, 
bilaterally.  

The report of the May 2000 VA examination described the 
veteran as a very debilitated man, virtually devoid of any 
effective muscles.  Although the examining physician 
attempted to a modified sitting down examination, such as leg 
stretching and straight leg raising, there was no motion 
possible, either active or passive, the legs could not be 
straightened.  There was evidence of atrophy, due to lack of 
use.  The veteran was considered wheelchair bound, although 
he could get along, minimally with crutches at home, but he 
sometimes dragged himself and leaned over table, chairs and 
dressers to get around.  

In the VA physician's February 2001 addendum to the 
examination, the opinion offered was that the veteran was 
wheelchair bound because of the service-connected back 
disability.  The report of his March 2001 VA examination 
revealed neurological sighs of peripheral polyneuropathy 
affecting only the lower extremities, with no signs of active 
neuropathic abnormalities on testing of the left lower 
extremity.  The veteran reported to the examination in a 
wheelchair, which he was able to leave only with the 
physician's and the veteran's wife's help.  The physician 
reported that the veteran would have crumpled completely if 
they had not supported him.  During transfer to the 
examination table, he was in excruciating pain; he was unable 
to move his legs, not even a millimeter, and the physician 
determined that the legs were useless.  Further, the 
examining physician offered that the demineralization of the 
lumbosacral spine and pelvic bones are the result of the 
veteran's inactivity and non-weight bearing and render the 
veteran incapable of weight bearing on either leg.  

Analysis

The medical evidence of record shows that the veteran's lower 
extremity condition was proximately due to or the result of 
the veteran's service connected back disability.  As of the 
date of claim, January 6, 1999, he was wheelchair bound, as 
evidenced by the results of his May 2000 VA examination, due 
to his back condition.  Prior to that, private medical 
examination of late 1998 showed that, although he had been 
brought to the examination in a wheelchair, he was able to 
get out of the wheelchair and walk slowly and somewhat 
unsteadily, holding on to furniture in the physician's 
office.  By regulation, the effective date of an award based 
on an original claim, a claim to reopen after final 
adjudication, or a claim for increase of compensation shall 
not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a).  VA received the 
veteran's application to reopen the claim for service 
connection for a "back" disorder on January 6, 1999, so 
that date is the appropriate date of the veteran's inferred 
claim for loss of use of both feet, secondary to his service-
connected back disability, stemming from his January 1999 
application for service connection for a back condition; with 
no payment being actually made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  

C.  Special Monthly Compensation

The rates of compensation for service-connected disability 
vary according to the level of disability and are found in 
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Special monthly 
compensation is an additional amount of compensation paid to 
a veteran each month independent of any other compensation 
provided the veteran.  Under 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.50(b), special monthly compensation is payable for the 
anatomical loss or loss of use of both feet.  Loss of use of 
a foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Examples of 
such loss of use would be:  an extremely unfavorable complete 
ankylosis of the knee; complete ankylosis of two major joints 
of an extremity; shortening of the lower extremity of 31/2 
inches or more; complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances, and other concomitants confirmatory 
of complete paralysis of this nerve.  Id.  

The veteran's application to reopen his claim for a back 
condition was received on January 6, 1999, and medical 
opinion, supported by medical findings, showing the veteran's 
of loss of use of both of his feet, as secondary to his 
service-connected back disability, were first indicated 
subsequent to receipt of his January 1999 application.  
Medical opinion has presented a nexus between the currently 
diagnosed loss of both feet and the veteran's service-
connected back disability.  The RO granted the inferred claim 
for service connection for loss of use of the feet, secondary 
to the service-connected back disability, effective January 
6, 1999, the date of receipt of the veteran's claim, and 
rated the bilateral foot condition as 100 percent disabling.  
The Board finds that, under 38 U.S.C.A. § 1114(l), 38 C.F.R. 
§ 3.350(b), special monthly compensation is warranted, 
effective January 6, 1999, the date of receipt of the 
application to reopen the claim for service connection for a 
back condition, see 38 U.S.C.A. § 5110(a), with no payment 
being actually made for any period prior to the first day of 
the calendar month following the month in which the award 
became effective.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  

Under 38 U.S.C.A. § 1114(m), 38 C.F.R. § 3.350(c), special 
monthly compensation is payable for the anatomical loss or 
loss of use of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place.  In 
determining whether there is natural knee action with 
prosthesis in place, consideration will be based on whether 
use of the proper prosthetic appliance requires natural use 
of the joint, or whether necessary motion is otherwise 
controlled, so that the muscles affecting joint motion, if no 
already atrophied, will become so.  If there is no movement 
in the joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place.  

In the veteran's case, medical evidence shows that, in late 
1998, although he was brought to the examination in a 
wheelchair, he was able to walk slowly and somewhat 
unsteadily holding on to furniture in the physician's office.  
This would indicate at least some use of his legs.  During 
his May 2000 VA examination, he was described as a very 
debilitated man, virtually devoid of any effective muscles.  
Although the examining physician attempted to a modified 
sitting down examination for ranges of motion, there was no 
motion possible in the veteran's legs, either active or 
passive; the legs could not be straightened.  There was 
evidence of atrophy, due to lack of use.  The veteran was 
considered wheelchair bound, although he could get along, 
minimally with crutches at home, but he sometimes dragged 
himself and leaned over table, chairs and dressers to get 
around.  In the VA physician's February 2001 addendum to the 
May 2000 examination, the opinion offered was that the 
veteran was wheelchair bound because of the service-connected 
back disability, and the physician determined that the 
veteran's legs were useless.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later (emphasis added).  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Based on the medical findings during examinations of the 
veteran, and review of the entire record, the RO granted the 
veteran a higher level of special monthly compensation, 
effective the date of the veteran's May 2000 VA examination.  
This is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred.  
May 16, 2000, and no earlier, is the appropriate effective 
date for the award of a higher special monthly compensation 
based on loss of use of both legs at a level that prevented 
natural knee action, see 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400, with no payment being actually made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  

Under 38 U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f)(3), 
provides for an intermediate rate between subsections (l) and 
subsection (m) on account of loss of use of both feet, with 
additional disabilities independently rated at 50 percent or 
more.  Those disabilities independently ratable at 50 percent  
or more must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. § 1114(l) through 
(n).  

Effective January 6, 1999, the veteran is entitled to service 
connection for:  loss of motion of the lumbar spine, due to 
post-surgical changes and degenerative disc disease, rated 40 
percent disabling; loss of use of both feet, due to 
degenerative disc disease, rated 100 percent disabling; 
degenerative arthritis of the cervical spine, rated 10 
percent disabling; degenerative arthritis of the thoracic 
spine, rated 10 percent disabling.  Hence, effective January 
6, 1999, the veteran disabilities meet the criteria under 
38 U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f)(3), for 
additional monthly compensation.  January 6, 1999, is the 
earliest date for such additional monthly compensation in 
that January 6, 1999, is the date of receipt of the veteran's 
claim from which direct service connection for a back 
disability was granted, as well as the inferred secondary 
claims contained in that claim.  Prior to that date, the 
criteria for additional monthly compensation under 
38 U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f)(3) were not met.  
January 6, 1999, is the appropriate effective date warranting 
additional monthly compensation due to additional permanent 
disabilities ratable at 50 percent or more.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran's service connected degenerative arthritis of the 
cervical and of the thoracic spine are rated under diseases 
of the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a.  By 
regulatory amendment, effective September 26, 2003, changes 
were made to the schedular criteria for evaluating diseases 
and injuries of the spine.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  Under the 
circumstances, the Board can, at least, evaluate the 
veteran's degenerative joint disease of the cervical and 
thoracic spine under the criteria in effect prior to 
September 26, 2003, because even if the revised criteria were 
found to be more favorable, the retroactive reach of the 
revised criteria can go no further back than September 26, 
2003, the effective date of change in criteria.  Any 
potential advantage to the veteran in evaluating his cervical 
and thoracic spine disabilities is addressed in the remand 
portion of this decision.  

At this point, the Board would also note that, since the 
veteran has expressed his dissatisfaction with the initial 
ratings assigned his cervical and thoracic disabilities, 
"staged ratings" are required in the evaluation of those 
disabilities.  See Fenderson, 12 Vet. App. at 126.  Review of 
the record indicates that the RO has considered the 
appropriateness of the initial evaluations pertaining to 
those disabilities in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  Likewise, the Board has considered the 
appropriateness of the initial ratings for the disabilities 
currently under consideration under the appropriate criteria 
in conjunction with the submission of additional evidence at 
various times while the appeal was pending.  

A.  Cervical Spine

Under the criteria in effect prior to September 26, 2003, the 
veteran's degenerative joint disease of the cervical spine 
was evaluated under Diagnostic Code 5290 as limitation of 
motion due to arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5290 provides that, if the medical evidence shows slight 
limitation of the cervical spine, a 10 percent rating is 
warranted.  If there is moderate limitation of motion, a 20 
percent rating is warranted, and if there is severe 
limitation of motion, a 40 percent rating is warranted.  Id.  

VA examination report of March 2001 shows the veteran's 
excursions of the neck were normal for a man of his age (he 
was born in June 1925).  Range of motion of the neck revealed 
flexion to 40 degrees; retroflexion to 35 degrees; lateral 
flexion to 40 degrees right and to 40 degrees left; and 
rotation was from 40 degrees right and to 40 degrees left.  
The physician noted that these movements were normal, 
although the veteran was not examined according to protocol 
because it was absolutely impossible to get him to lie down 
on the table to test his neck strength against gravity and 
against resistance.  Due to his over-all back disabilities, 
the veteran's wife, who accompanied him to the examination, 
noted that the veteran slept in a chaise lounge and did not 
recline in a flat position at any time.  

Although the orthopedist who examined the veteran in March 
2001 related the veteran's ranges of motion of the neck were 
essentially within normal range, objective findings could 
also indicate that the ranges of motion exhibited during the 
examination more closely approximates the criteria for slight 
disability, and certainly not more severe than slight, in the 
absence of medical evidence showing greater severity.  Under 
the circumstances, the degenerative joint disease of the 
cervical spine is appropriately rated as 10 percent 
disabling, and no higher, under Diagnostic Code 5290, since 
the effective date of the grant of service connection for 
degenerative joint disease of the cervical spine.  Further, 
the 10 percent rating for this disability fully comports with 
the applicable schedular criteria in effect prior to 
September 26, 2003.  

In evaluating the veteran's cervical spine disability 
manifested by slight limitation of motion due to arthritis, 
consideration has been given to the possibility of granting a 
higher rating showing functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination.  However, the examining physician has 
described the veteran's neck movements (excursions) as 
entirely normal for a person of his age.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's limitation of motion of the 
cervical spine due to degenerative joint disease, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  However, even if such consideration were 
appropriate, in the absence of medical evidence of fractured 
vertebra or ankylosis of the cervical spine, there is no 
basis for assignment of a higher evaluation under Diagnostic 
Codes 5285, 5286, or 5287, respectively, given the criteria 
for evaluation of such disabilities in effect as of the time 
of the veteran's most recent VA examination.  See 38 C.F.R. 
§ 4.71a.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's degenerative joint disease of the cervical spine or 
that the disability is so severe as to render impractical the 
application of the regular schedular standards.  It should be 
remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time, or 
activities of daily living, from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.2.  Hence, in the absence of 
evidence such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  Thoracic Spine

Under the criteria in effect prior to September 26, 2003, the 
veteran's degenerative joint disease of the thoracic spine 
was evaluated under Diagnostic Code 5291 as limitation of 
motion due to arthritis.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5291 provides that, if the medical evidence shows slight 
limitation of the dorsal (thoracic) spine, a 0 percent rating 
is warranted.  If there is either moderate or if there is 
severe limitation of motion, in either case, a 10 percent 
rating is warranted.  Id.  

The report of the veteran's March 2001 VA orthopedic 
examination indicate that x-rays revealed degenerative joint 
disease of the entire dorsal spine of a moderate degree, with 
mild kyphoscoliosis.  Again, examination according to 
protocol was not possible because it was virtually impossible 
for the veteran to lie down on the examining table due to his 
over-all back disabilities.  Under the circumstances, the 
maximum rating of 10 percent available under Diagnostic Code 
5291 is entirely appropriate, since the effective date of the 
grant of service connection for degenerative joint disease of 
the thoracic.  Further, the 10 percent rating for severe 
limitation of motion of the dorsal spine due to arthritis 
fully comports with the applicable schedular criteria in 
effect prior to September 26, 2003.  

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. § 4.40 and 4.45 and 
in DeLuca, 8 Vet. App. at 204-07.  However, when a disability 
is assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. § 4.40 and 4.45 and DeLuca is not 
required.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  See 38 C.F.R. § 4.20; see also Butts, 
5 Vet. App. at 539.  However, even if such consideration were 
appropriate, in the absence of medical evidence of fractured 
vertebra or ankylosis of the dorsal spine, there is no basis 
for assignment of a higher evaluation under Diagnostic Codes 
5285, 5286, or 5288, respectively, given the criteria for 
evaluation of such disabilities in effect as of the time of 
the veteran's most recent VA examination.  See 38 C.F.R. 
§ 4.71a.  

Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's degenerative joint disease of the thoracic spine or 
that the disability is so severe as to render impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.  

In reaching the decisions pertaining to the initial ratings 
assigned the veteran's degenerative joint disease of the 
cervical and thoracic spine, the Board has considered the 
appropriateness of the initial ratings for those disabilities 
under the applicable criteria in effect prior to September 
26, 2003, in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Likewise, as noted earlier in this decision, the RO has 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  


ORDER

An effective date earlier than January 6, 1999, for the award 
of service connection for degenerative joint disease of the 
cervical spine is denied.  

An effective date earlier than January 6, 1999, for the award 
of service connection for degenerative joint disease of the 
thoracic spine is denied.  

An effective date earlier than January 6, 1999, for the award 
of service connection for the loss of use of both feet is 
denied.  

An effective date earlier than January 6, 1999, for the award 
of a higher level of special monthly compensation on account 
of the loss of use of both feet is denied.  

An effective date earlier than May 16, 2000, for the award of 
a higher level of special monthly compensation on account of 
the loss of use of both feet, with additional disabilities 
independently rated 50 percent, or more, is denied.  

Effective January 6, 1999, a rating in excess of 10 percent 
for degenerative joint disease of the cervical spine is 
denied.  

Effective January 6, 1999, a rating in excess of 10 percent 
for degenerative joint disease of the thoracic spine is 
denied.  


REMAND

As a reminder, the November 2000 VCAA is applicable in this 
case.  This legislation includes that, upon the submission of 
a substantially complete application for benefits, there is 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, the law and implementing 
regulations define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Recent decisions 
of the United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
have further addressed shortcomings of VA in its application 
of VCAA.  

As noted earlier in this decision, where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick, 10 Vet. App. at 79.  However, even if 
it is found that the most recently revised criteria are more 
favorable to the veteran, the retroactive reach of the most 
recently revised regulation can be no earlier than the 
effective date of the change.  Hence, the RO and the Board 
can apply only the criteria in effect prior to September 26, 
2003, when there was a revision in the criteria affecting 
limitation of motion of the cervical and thoracic spine due 
to arthritis in evaluating those disabilities, as the RO and 
the Board has already done.  Nevertheless, since the 
veteran's appeal was still pending at the time of the 
regulation change, and since neither his cervical or thoracic 
spine disability has been evaluated under the most recently 
revised criteria, he needs to be reexamined to determine the 
current nature and extent of both his cervical and thoracic 
spine disabilities using the criteria in effect prior to and 
effective from September 26, 2003, with the proviso that if 
the revised criteria are more favorable, the retroactive 
reach of those revised criteria are only to the effective 
date of the change in criteria.  

Under the circumstances, there is a due process bar for the 
Board to proceed with the appeal on evaluation of both the 
cervical and thoracic degenerative joint disabilities as of 
the effective date of the revised criteria, September 26, 
2003, until the veteran is offered a VA orthopedic 
examination followed by an evaluation using pertinent 
criteria in effect both prior to and effective as of the date 
of the revised scheduler criteria.  Therefore, the Board 
believes that the veteran should undergo further VA 
examination in order to determine the current nature and 
severity of the service-connected cervical and thoracic spine 
disabilities, effective from the date of the revision to the 
present.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim for 
increased rating for both cervical and 
thoracic spine degenerative joint disease, 
effective from September 26, 2003, to the 
present.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his degenerative 
joint disease of the cervical and/or 
thoracic spine.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO is to schedule the veteran to 
undergo VA an orthopedic examination.  
All appropriate tests and studies should 
be conducted, to include having x-rays 
taken of the cervical and thoracic areas 
of the spine, and all clinical findings 
should be reported in detail.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in each examiner's 
report.  

The orthopedic examination is to be 
conducted to determine the current nature 
and severity of the veteran's service-
connected degenerative joint disease of 
both the cervical and thoracic areas of 
the spine.  The examiner should set forth 
all objective findings regarding the 
cervical and thoracic areas of the spine, 
including complete range of motion 
(provided in degrees, with standard or 
normal ranges of motion provided for 
comparison purposes).  The physician 
should address both the cervical and 
thoracic areas of the spine separately 
and render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical and thoracic spine.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  If the 
veteran is being examined during a period 
of "acute exacerbation" of his cervical 
and/or thoracic symptoms, the examiner 
should clearly so state.  Otherwise, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the veteran experiences 
likely additional functional loss (beyond 
that which is demonstrated clinically) 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use..  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding any muscle spasms 
or guarding, localized tenderness 
abnormal spinal contour, fracture, 
reversed lordorosis or abnormal kyphosis.  
Following orthopedic examination, the 
examiner should offer opinions regarding 
the effect of the veteran's service-
connected degenerative joint disease of 
the cervical and of the thoracic spine 
upon his ability to engage in every day 
activities.  All examination findings, 
along with the complete rationale for 
each conclusion reached and opinion 
expressed, should be set forth in a 
typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for degenerative joint disease of 
both the cervical and thoracic spine, 
effective no earlier than September 26, 
2003, to the present, to include 
consideration of the provisions of the 
rating schedule governing the evaluation 
of a service-connected cervical and 
thoracic disability both prior to and as 
of September 26, 2003.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



